DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 18-22 in the reply filed on 10/27/22 is acknowledged. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The non patent reference listed does not conform to 37 CFR 1.98 which requires authorship and date information; and further a copy of the relevant portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited positioning of loop elements in claim 3 is unclear ie. “first loop and the second loop are in vertical arrangement with the first loop extending vertically into the second loop… the first loop connects from a top portion of the recreational tube extending down into the second loop” (3:2-5). It is unclear how the loop extends vertically into or down into (emphasis added) the second loop and if this is intended to describe different positions or the same relationship – note “further wherein…” (3:4).
Claim 6 recites first, second, and third attachments as separate elements sewn on the outer side of the recreational tube.  It is unclear how a “perimeter of the connector assembly is configured to have” these elements.  If the intended scope of the claim is to cover points of attachment between the connector assembly and the tube then it is suggested to positively recite the relationship between the elements e.g. “wherein the connector assembly perimeter is sewn on the outer side of the recreational tube at first, second, and third locations…”.
The alternatives of claim 7 are unclear. It seems there are two recited selections, however note “at least one of…” (7:1-2) “and any combination thereof” (last line) are not considered properly coordinated with two selections as there is only one combination possible. See also claim 22, line 2 “at least one of…” the alternative selections are unclear.  Furthermore regarding claim 22, the relative “friction” is an unclearly claimed characteristic.  Note that friction ordinarily occurs between two surfaces, not a characteristic of a material and/or defined by the tube or an undefined tube cover.
“wherein the first and second loops are attached to the connector assembly” (19:1-2) is unclear because claim 18 (from which c.19 depends) recites “a connector assembly including a first loop and a second loop”.  The loop elements are recited components defining the connector assembly so the recitation of the loop elements attached to the assembly is not clear. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 18-22 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Gaspar (US 2004/0038603).
Gaspar discloses an apparatus for connecting recreational tubes together, including: a recreational tube 14 having a body with a circumferential sidewall surrounding a through hole; and a connector assembly including a first loop 23 and a second loop 24 along a portion of an exterior side of the sidewall and each loop having an end attached to the exterior side of the recreational tube, each loop having an outer perimeter oriented away from the recreational tube, wherein the outer perimeter of the first loop being greater than the outer perimeter of the second loop, see figure 1 wherein the connector assembly is configured to receive a connector for connecting the connector assembly of the recreational tube to another recreational tube; see para. 27; fig. 4.

Gaspar further defines the connector assembly as a cover 10 circumferentially surrounding tube 14 and connecting a plurality of connector assemblies radially spaced apart thereto.  First loop 23 configured as a handle vertically arranged and extending vertically along a portion of the height of the sidewall with respect to connector 24 positioned adjacent at a midportion of the tube exterior.
Regarding the attachment of first and second loop ends, they are discussed as attached to cover assembly 10 considered integrally connected, linked or possibly sewn as Gaspar discloses double stitched synthetic material (including polyester) for the connector assembly; see para. 25 and the tube is positioned within the perimeter of the connector assembly (considered integrally attached as a single apparatus).

Regarding claim 18, Gaspar discloses connectors 19, 20 for securing the connector assembly 10 to the tube 14; see para. 23-24.
Regarding claim 20, see fig. 4 with second connectors.
Regarding claim 22, Gaspar discusses material selections which include polymers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaspar (US 2004/0038603).
Gaspar while providing for first loop 23 as a handle positioned from the top and extending down the circumference of the tube 14, figs. 1, 3 it is not clear if the relative extension is as claimed at least one third of the outer surface.  As a relative matter of positioning and including a consideration of the length of handle 23, it is considered an obvious design choice to provide a handle as taught by Gaspar of a length to extend as claimed at least one third of an outer surface.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaspar (US 2004/0038603) in view of Hoenstine et al. (US 4,451,239).
Gaspar does not provide for a reinforced attachment sewn onto a sidewall of the tube however Hoenstine et al. provide for attaching straps to an inflatable tube by reinforcing strap 19 sewn to strap 16 and tube cover 14; see col. 2, lines 19+; figures 3-5.
It would have been obvious to one of ordinary skill in the art to provide a reinforcing strap as taught by Hoenstine et al. sewn as claimed in the invention to Gaspar for securing the connector assembly in position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar teachings of Akers, Scheurer, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759